       CASE 0:11-cv-03659-DWF-TNL Doc. 1163 Filed 05/04/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kevin S. Karsjens, et al.,                                  Civil No. 11-3659 (DWF/TNL)

                     Plaintiffs,

v.                                                          SIXTH AMENDED ORDER

Emily Johnson Piper, et al.,

                 Defendants.
___________________________

Daniel Larsen, et al.,                                       Civil No. 21-568 (DWF/TNL)

                     Plaintiff,

v.

State of Minnesota, et al.,

                 Defendants.
___________________________

Brad Ronald Stevens,                                           Civil No. 21-733 (PAM/HB)

                     Plaintiff,

v.

Minnesota Department of Human Services, et al.,

                     Defendants.



       During the pendency of the case in Karsjens et al. v. Piper, et al., Civil No. 11-

3659 (DWF/TNL), the Court has issued orders either staying cases or lifting stays in
       CASE 0:11-cv-03659-DWF-TNL Doc. 1163 Filed 05/04/21 Page 2 of 3




cases brought by individuals or groups of individuals who has or have been civilly

committed to the Minnesota Sex Offender Program (“MSOP”), based on the claims

raised in the cases and the status of the Karsjens litigation. 1 Now, based on the current

status of the Karsjens case, including the remand of the case from the Eighth Circuit, and

based on the primary claims raised in the above-captioned cases, the Court concludes that

the above-captioned cases (Civil No. 21-568 and Civil No. 21-733) should be stayed, and

any newly filed cases sufficiently related to Karsjens and the issues remanded after

appeal should be stayed.

       The undersigned, in his capacity as Chief United States District Judge for the

District of Minnesota, in order to secure the just, speedy, and inexpensive resolution of

the above-entitled actions pending before the Court, has consulted with the judges and

magistrate judges assigned to the above-entitled matters. The entry of this order does not

preclude any of the parties from pursuing settlement of these cases.

       Based on the status of the above-entitled matters, and the Court being otherwise

duly advised in the premises, the Court hereby enters the following:

                                          ORDER

       1. Stay of Cases Pending Resolution of Civil No. 11-3659 (DWF/TNL)

       All current and future civil rights and/or habeas cases brought by an individual or




1
       For a recount of the various stay orders, see, e.g., Greene v. Benson et al., Civil
No. 11-979 (JRT/TNL), Doc. Nos. 82, 83, 100, 101, 102, 103. Also, for detail regarding
Phase I and Phase II in the Karsjens matter, see 11-3659, Doc. No. 647, Final Pretrial
Order at 2.
                                             2
       CASE 0:11-cv-03659-DWF-TNL Doc. 1163 Filed 05/04/21 Page 3 of 3




group of individuals who has or have been civilly committed to the Minnesota Sex

Offender Program that are sufficiently related to Karsjens et al. v. Piper, et al., Civil

No. 11-3659 (DWF/TNL) and the remand from the Eighth Circuit, as determined by the

Court, are hereby STAYED in all respects, pending the litigation in Karsjens, or until

further order of the Court stating otherwise.




DATED: May 4, 2021                                                       _____________
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                    Chief Judge
                                                    United States District Court




                                                3
